                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MID-CENTURY INSURANCE                             Case No. 18-cv-04302-JSW
                                         COMPANY,
                                   8
                                                        Plaintiff,                         ORDER TO SHOW CAUSE
                                   9
                                                 v.                                        Re: Dkt. No. 19
                                  10
                                         XEROX CORPORATION,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On November 9, 2018, the parties appeared for the initial case management conference.

                                  14   The Court ordered the parties to submit a stipulation and proposed order selecting and Alternative

                                  15   Dispute Resolution process by November 16, 2018. The parties did not comply with that

                                  16   deadline. Accordingly, the parties each are ORDERED TO SHOW CAUSE why the Court should

                                  17   not impose sanctions in the amount of $250.00 for their failure to comply with the deadline set by

                                  18   the Court on November 9, 2018. The parties’ responses to this Order to Show Cause shall be due

                                  19   by November 30, 2018. Filing the stipulation and proposed order shall not be a sufficient

                                  20   response. The parties must explain their failure to comply with the Court’s deadline.

                                  21          IT IS SO ORDERED.

                                  22   Dated: November 19, 2018

                                  23                                                  ______________________________________
                                                                                      JEFFREY S. WHITE
                                  24                                                  United States District Judge
                                  25

                                  26

                                  27

                                  28
